FILED
                           NOT FOR PUBLICATION                              SEP 19 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KRZYSZTOF F. WOLINSKI,                           No. 15-16685

              Plaintiff-Appellant,               D.C. No. 2:14-cv-02492-MCE-
                                                 EFB
 v.

JENNIFER P. SHAFFER; JERRY                       MEMORANDUM*
BROWN,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                          Submitted September 13, 2016**

Before:      HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Krzysztof F. Wolinski, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

defendants violated his constitutional rights and the Convention on the Transfer of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sentenced Persons by failing to transfer him to a Polish prison. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Wolinski’s action because Wolinski

failed to allege facts sufficient to state any plausible claims. See Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed

liberally, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief); see also West v. Atkins, 487 U.S. 42, 48 (1988) (elements of a

claim under 42 U.S.C. § 1983); Meachum v. Fano, 427 U.S. 215, 225 (1976)

(prisoners have no liberty interest under the Due Process Clause of the Fourteenth

Amendment in a transfer).

      The district court did not abuse its discretion by dismissing the complaint

without leave to amend because amendment would have been futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that district court may dismiss

without leave to amend when amendment would be futile).

      AFFIRMED.




                                            2                                      15-16685